Opinión disidente emitida por
el Juez Asociado Señor Rebollo López
a la cual se une el Juez Asociado Señor Ortiz.
El establecimiento de normas de derecho que sirvan de guía a los tribunales de instancia y a la profesión legal en general es una de las funciones más importantes de un tribunal apelativo. Dichas normas, sin embargo, deben ser elaboradas y promulgadas en relación con unos hechos que no sólo sean apropiados sino que estén en controversia. En otras palabras, no deben establecerse normas de derecho en el vacío. Al hacer caso omiso a los hechos específicos ante su consideración el tribunal apelativo no sólo se enfrasca *146en un ejercicio teórico estéril sino que —como en el presente caso— al abordar el navio erróneo arriba al puerto equivocado.
Dados los hechos particulares del presente caso, y por los fundamentos que a continuación expondremos, resulta evidente que no le son aplicables al mismo las disposiciones de la Regla 65(F) de Evidencia, 32 L.P.R.A. Ap. IV. El innecesario análisis que hace la opinión mayoritaria sobre la aplicabilidad de la citada regla y, por ende, la errónea aplicación al presente caso de la doctrina elaborada causa que el resultado del mismo sea erróneo.
) — i
Los hechos que dan lugar al presente recurso son extremadamente sencillos. La demandante recurrida es una corporación establecida al amparo de las leyes del Estado Libre Asociado de Puerto Rico, la cual se dedica a la venta de materiales escolares y de efectos de oficina. Dicha corporación radicó una demanda —sobre cobro de dinero— contra el Estado Libre Asociado de Puerto Rico en la cual alegó, en síntesis y en lo pertinente, que le había suplido material escolar y de oficina al Departamento de Instrucción Pública del Estado Libre Asociado de Puerto Rico por una suma de dinero allí especificada, habiéndose negado el Estado a satisfacer la misma.(1) El demandado, en la contestación a la demanda que radicara, aceptó deber “cierta cantidad de dinero a la Hato Rey Stationery, Inc.”, pero negó deber “la cantidad reclamada en la demanda”. Debe señalarse el hecho que el Estado no planteó en su contestación la defensa afirmativa de prescripción.
*147Las partes se reunieron extrajudicialmente con el propósito de zanjar sus diferencias. Procede que se enfatice que funcionarios del Departamento de Instrucción Pública verificaron y auditaron tanto los records de la parte demandante —puestos a su disposición voluntariamente por dicha parte— como los records del propio Departamento. Por otro lado, los abogados de las partes acordaron —según ello surge de una carta suscrita por el abogado de la División de Litigios Generales del Departamento de Justicia de Puerto Rico dirigida a la Sra. Awilda Aponte Roque, Secretaria del referido Departamento— que:
... a tenor con la Opinión del Secretario de Justicia de 2 de mayo de 1985 y dirigida a usted, a[u]n cuando en algunas de las compras objeto de la actual deuda hubiesen soslayado algunos procedimientos reglamentarios, si realmente el Departamento de Instrucción se había beneficiado de la mercancía, se aceptaría que se debe la cantidad correspon-diente. ... (Énfasis suplido.) Exhibit C, pág. 1.
En virtud de ello, se sometió el caso ante el Tribunal Superior de Puerto Rico, Sala de San Juan, a base de la siguiente estipulación:
IV — ESTIPULACIONES DE LAS PARTES

Las partes han de someter el presente caso a la consideración del Tribunal, mediante las siguientes estipulaciones de hechos:

(1) La existencia de conduces y facturas por la suma de $147,085.00.
(2) Que todos y cada uno de los conduces han sido firmados por un receptor o funcionario debidamente acreditado por el Departamento de Instrucción Pública de Puerto Rico, excepto una mínima cantidad que aparece sin firmar.
(3) Que el propósito del conduce firmado, es reconocer el recibo de mercancía vendida al Departamento de Instrucción Pública.
(4) Que todas las firmas que aparecen en los conduces o facturas, son de funcionarios del Departamento de Instrucción Pú[blica] y se ha verificado su autenticidad.
*148(5) Que la parte demandada reconoce que hay conduces que cumplen con todos los requisitos que le permiten realizar el pago inmediatamente, porque los mismos contienen fecha exacta de la deuda y aparecen firmados por un funcionario de la Agencia.
(6) Que los conduces cuyo pago está en controversia es por motivo de lo siguiente:
a. Que no tienen fecha cierta
b. Que han sido firmados por personas que se encuentran bajo investigación del Departamento de Justicia de Puerto Rico y/o se encuentran procesadas por delitos relacionados contra el Departamento de Instrucción Pública
c. Porque no se pueden corroborar si se han pagado
d. Porque algunas de las facturas reclamadas como parte de la totalidad, aparecen pagadas, aproximadamente 10%.
(7) Que luego de revisar todos los comprobantes de pago del Departamento de Instrucción Pública, en relación al demandante desde el año 1975 al presente, se ha encontrado que de casi todas las facturas sometidas por esta parte, no hay evidencia de pago con relación a las mismas.
(8) Que el Departamento de Instrucción Pública, no tiene en sus archivos, documentos y/o información que le permita establecer la fecha cierta de aquellas facturas o conduces que no tienen fecha.
(9) La parte demandante le ha sometido a la parte demandada, un listado, en adición a las facturas, con el propósito de establecer la fecha en aquellas facturas y conduces que no la tienen. En dicho listado, se desglosan algunas facturas por mes y año, y otras por día, mes y año.
(10) Las partes han establecido ordenar el caso mediante la clasificación de regiones educativas. Esto es así debido a que la deuda cubre varias regiones de distritos escolares y se trata aquí de material educativo.
(11) Las estipulaciones específicas, relacionadas a la Región Educativa de Ponce, son las siguientes:
a. La suma reclamada asciende a $42,995.00
b. El Departamento de Instrucción Pública ha realizado pagos por la suma de $4,641.00
c. El Departamento de Instrucción Pública ha realizado ajustes por la suma de $1,845.00
*149d. Existe una cantidad sin pagar neta, de $36,459.00. De dicha cantidad el Departamento de Instrucción Pública, acepta pagar inmediatamente la suma de $4,808.44
(12) En la suma de $31,650.56, los conduces y/o facturas no tienen fecha. Sin embargo, las mismas están debidamente firmadas por un funcionario autorizado del Departamento de Instrucción Pública.
(13) De la suma antes mencionada, $11,081.00 corresponde a 22 conduces que fueron firmados por los empleados Orlando González y Juan Rodríguez, los cuales se encuentran bajo investigación del Departamento de Justicia, por supuesta-mente haber cometido irregularidades en este tipo de transacción.
(14) Las partes esperan que al hacer el análisis de las regiones, se dé este mismo patrón. De no seguir este mismo patrón, las partes harán los ajustes correspondientes. Se hace claro que en cuanto a la controversia medular del caso, no esperamos ningún cambio.
V — CONTROVERSIA
La única controversia que existe entre las partes es, que la parte demandada alega que la evidencia de deuda consiste en conduces y facturas, que no son admisibles en evidencia como prueba de la existencia de la deuda. (Énfasis suplido.)(2) Exhibit E, págs. 2-4.
El tribunal de instancia —expresando que no tenía duda alguna de que “el Departamento de Instrucción Pública, efectivamente recibió y se benefició del material escolar” a él vendido y que el demandado no tenía evidencia para probar que había pagado— declaró con lugar la demanda radicada. En su consecuencia, condenó al Estado a pagarle al demandante la suma de dinero reclamada relativa a la mercancía recibida, según los conduces, por empleados del Departamento de Instrucción sobre la cual el Estado no tenía evidencia de pago.
*150Inconforme, el Estado acudió en revisión ante este Tribunal imputándole error al tribunal de instancia al admitir en evidencia, bajo las disposiciones de la Regla 65(F) de Evidencia, supra, las facturas y conduces antes mencionados “sin antes proceder a celebrar una vista en la cual el custodio de dichas facturas o cualquiera otra persona declarara en torno a la identidad y preparación de las mismas al efecto de establecer la confiabilidad para la admisión en evidencia de las facturas en cuestión”. (Énfasis suplido.) El 18 de diciembre de 1986 este Tribunal emitió resolución concediéndole término a la parte demandante para que mostrara causa por la cual no se debía expedir el auto solicitado y dictar sentencia revocatoria de la emitida por el foro de instancia.(3) La parte recurrida compareció. Somos del criterio que procede la confirmación de la sentencia recurrida.
El Tribunal —olvidándose de los hechos particulares y específicos del presente caso, los cuales surgen con meridiana claridad de la estipulación a base de la cual las partes sometieron el caso— se embarca en un análisis fútil e innecesario de la Regla 65(F) de Evidencia, supra, para el Tribunal General de Justicia. El lamentable error en que incurre una mayoría de los integrantes del Tribunal consiste en que analizan el caso como si se tratara de una situación en que una parte, al amparo de las disposiciones de la citada Regla 65(F), pretende probar la veracidad u ocurrencia de unas transacciones que surgen de unos libros de récord, en cuya situación, no hay duda, se le exige a dicha parte que demuestre que: (1) el récord o escrito fue hecho durante el curso regular de un negocio, (2) en o próximo al momento *151del acto, condición o evento, y (3) traiga al custodio del documento u otro testigo a declarar sobre su identidad y el método de preparación, todo ello con el propósito de probar la “confiabilidad” de los mismos.
Desafortunadamente, la mayoría del Tribunal no se percata de que en el presente caso el derecho aplicable es otro. En primer lugar, debe recordarse que aun cuando los conduces no tienen fecha, los mismos contienen la firma de empleados del Departamento de Instrucción, personas autorizadas a recibir mercancía a nombre de dicho Departamento y la autenticidad de cuyas firmas fue estipulada. Sus firmas, conforme la estipulación de las partes, son indicativas de que el Departamento efectiva-mente recibió la mercancía a que se hace alusión en las facturas y de conformidad con lo en ellas expresado. En segundo lugar, es un hecho igualmente estipulado por las partes que en relación con dichas facturas, el Departamento no tiene evidencia alguna de que las mismas hayan sido pagadas. Dicho en palabras más sencillas, estamos frente a una parte que ha estipulado que ha recibido una mercancía por la cual no ha pagado. Ante esos hechos, ¿es aplicable lo dispuesto en la citada Regla 65(F) de Evidencia? La contestación en la negativa resulta ser obvia. Ello es así por cuanto, llana y sencillamente, nos encontramos ante una “aceptación o confesión de deuda” por parte del demandado Estado Libre Asociado de Puerto Rico.
Resulta evidente que las disposiciones legales aplicables al presente caso lo son, en términos generales, los Arts. 1334 y 1351 del Código Civil de Puerto Rico, 31 L.P.R.A. secs. 3741 y 3811, y, en forma específica, los Arts. 1185 y 1186 del citado Código Civil, 31 L.P.R.A. secs. 3291 y 3292, y la Regla 62 de las citadas Reglas de Evidencia, 32 L.P.R.A. Ap. IV.
Como es sabido, dispone nuestro Código Civil en el citado Art. 1334 que por “el contrato de compra y venta uno de *152los contratantes se obliga a entregar una cosa determinada y el otro a pagar por ella un precio cierto, en dinero o signo que lo represente”. Por su parte, el citado Art. 1351 establece, en lo pertinente, que se “entenderá entregada la cosa vendida cuando se ponga en poder y posesión del comprador”.
Conforme los hechos específicos del presente caso, la parte demandante recurrida se obligó y entregó la mercancía objeto del contrato a la parte demandada. La prueba de que el demandante en este caso entregó la mercancía, repetimos, surge de la firma de los empleados de la parte demandada —cuya autenticidad se acepta— firma que representa, según la estipulación núm. 3 de las partes, el reconocimiento o aceptación de que el Departa-mento de Instrucción efectivamente recibió la mercancía objeto del contrato entre las partes.
Claramente estamos ante la presencia de una admisión o confesión de parte. Nos informa el citado Art. 1185 del Código Civil, supra, en lo pertinente, que la “confesión puede hacerse judicial o extrajudicialmente”. Por otro lado, el mencionado Art. 1186 del Código Civil, supra, establece, en lo pertinente, que la “confesión hace prueba contra su autor”.
Constituyendo los conduces en controversia una “admisión o confesión” de parte del demandado de que efectivamente había recibido la mercancía suministrada por la demandante, los mismos son admisibles en evidencia al amparo de las disposiciones de la Regla 62, inciso (D), de las citadas Reglas de Evidencia, la cual establece que:

Regla 62. Admisiones

Es admisible como excepción a la regla de prueba de referencia una declaración ofrecida contra una parte si la declaración:
*153(D) es hecha por el agente empleado de dicha parte referente a una materia dentro del ámbito de la agencia o empleo, durante la existencia de la relación, o ... . (4)
Esto es, las firmas de los empleados o agentes autorizados que aparecen en los conduces, conforme la estipulación realizada, son por definición declaraciones extrajudiciales escritas del demandado que se ofrecen en evidencia contra éste para probar que recibió la mercancía. Véase la Regla 60 de Evidencia, 32 L.P.R.A. Ap. IV. En resumen, habiendo realizado el vendedor la prestación pactada en el contrato de compra y venta de mercancía, esto es, la entrega de la misma, surgió por parte del comprador su obligación de realizar la contraprestación pactada: el pago de dicha mercancía. Habiéndose estipulado por el Estado que no contaba con evidencia de pago respecto a dicha mercancía —recayendo sobre sus hombros el peso de dicha prueba— resulta patente que no erró el tribunal de instancia al dictar sentencia declarando con lugar la demanda en cobro de dinero radicada.
Por último —y aun cuando no resulta realmente necesario hacerlo— debemos señalar que el argumento de la mayoría del Tribunal a los efectos de que, bajo los hechos particulares del presente caso, la ausencia de fecha en los conduces impide que la parte demandada pueda probar que la reclamación del demandante “está prescrita o ya fue pagada” resulta ser completamente erróneo. En cuanto al punto del pago, ya hemos visto que el Estado estipuló que no contaba con evidencia para demostrarlo. En relación a la prescripción, se olvida el Tribunal del hecho específico que dicha defensa afirmativa no fue levantada por el Estado en la contestación a la demanda que radicara. Como es de *154todos conocido, dicha defensa al no ser planteada oportu-namente se entiende renunciada. Véanse: Reglas 6.3 y 10.2 de Procedimiento Civil de 1979 (32 L.P.R.A. Ap. III).
Por las razones antes expresadas, y aun cuando bajo fundamentos distintos, confirmaríamos la sentencia recu-rrida.

(1) Se alegó, en adición, que la suma de dinero reclamada era líquida y exigible, la cual el demandado se había negado a pagar a pesar de los requerimientos extraiudiciales a esos efectos.


(2)La referida estipulación consta en el Informe sobre Conferencia Preliminar entre Abogados, el cual fue aprobado por el tribunal de instancia.


(3) El Juez suscribiente no participó en la reunión del Pleno del Tribunal — por encontrarse ausente de la misma— en que se emitió la referida resolución.


(4) Véase E. L. Chiesa, Práctica Procesal Puertorriqueña, Evidencia, San Juan, Pubs. J.T.S., 1985, Vol. 1, págs. 299-302.